Citation Nr: 1019502	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-36 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1959 to 
March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

In July 2009, the Veteran provided testimony at a Board 
personal hearing (Travel Board hearing) before the 
undersigned Acting Veterans Law Judge in Manila, Republic of 
the Philippines.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veteran has filed a claim for TDIU (also referred to as 
individual unemployability or IU).  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. 
§ 3.340(a) (2009).  Provided that if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).  

Entitlement to a total disability rating must be based solely 
on the impact of a veteran's service-connected disabilities 
on his ability to obtain and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91.  Consideration may be given to 
the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009).  

Service connection is in effect for hypertensive 
cardiovascular disease (30 percent from September 16, 2004, 
and 60 percent from January 26, 2006); diabetes mellitus with 
cataract and hyperlipidemia (20 percent from September 16, 
2004); hypertension with hypertensive retinopathy (10 percent 
from September 16, 2004); peripheral neuropathy of the right 
upper extremity (10 percent from January 26, 2006); 
peripheral neuropathy of the left upper extremity (10 percent 
from January 26, 2006); peripheral neuropathy of the right 
lower extremity (10 percent from January 26, 2006); 
peripheral neuropathy of the left lower extremity (10 percent 
from January 26, 2006); and erectile dysfunction (0 percent 
from September 16, 2004).  The combined schedular disability 
rating of all service-connected disabilities is 80 percent 
from January 26, 2006, which meets the schedular criteria 
under 38 C.F.R. § 4.16(a) for consideration for TDIU.  

While the Veteran has multiple service-connected 
disabilities, the evidence of record is not adequate to 
decide the question of whether service-connected disabilities 
alone render the Veteran unable to obtain or maintain 
substantially gainful employment.  A VA examination would be 
appropriate to determine whether the Veteran is unemployable 
by reason of his service-connected disabilities.   

Accordingly, the issue of entitlement to TDIU (IU) is 
REMANDED for the following actions:

1.  Schedule an appropriate VA 
examination to determine the impact of 
the Veteran's disabilities upon his 
ability employability.  After reviewing 
the relevant documents in the claims file 
and examining the Veteran, the examiner 
should respond to the following:

An assessment of the Veteran's day-to-day 
functioning should be made.  The VA 
examiner should comment on the degree of 
social and industrial impairment that the 
Veteran experiences as a result of his 
service-connected disabilities.  Without 
regard to the Veteran's age or the impact 
of any non-service-connected 
disabilities, is it at least as likely as 
not (a 50% or higher degree of 
probability) that the Veteran's service-
connected disabilities render him unable 
to secure or retain substantially gainful 
employment?  The examiner should offer a 
rationale for any opinion with reference 
to pertinent evidence.

2.  After completion of the above, the 
RO/AMC should then review the expanded 
record and readjudicate the issue of 
entitlement to TDIU (IU).  The RO should 
issue a supplemental statement of the 
case, and give the Veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

